Citation Nr: 0814822	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as secondary to Agent Orange exposure.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The veteran had active military service from February 1972 to 
December 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.               

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in July 2007.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The veteran is not shown to have served in the Republic 
of Vietnam during service and he is not been shown to have 
been exposed to Agent Orange during his service in Korea.

2.  Diabetes mellitus was not manifested during the veteran's 
active duty service or for many years thereafter; there is no 
competent evidence of record of a nexus between the veteran's 
diabetes mellitus and service, to include claimed in-service 
Agent Orange exposure.


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in October 2005 fulfills the provisions of 38 U.S.C.A. § 
5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  VA did 
provide such notice to the veteran prior to the July 2006 RO 
decision that is the subject of this appeal in its October 
2005 letter.  With respect to the Dingess requirements, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate the claim, as well as 
the type of evidence necessary to establish a rating or 
effective date of an award (see letter from RO, dated in 
March 2006), and such notice was provided prior to the 
initial decision of the RO.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO 
provided proper VCAA notice at the required time.  

The veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
. . . claim").  This duty includes providing a medical 
examination or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  VA informed the veteran of its duty to assist 
in obtaining records and supportive evidence, but the veteran 
did not receive a VA examination for the purposes of deciding 
this claim, apparently because the RO did not deem such an 
opinion or examination to be "necessary" to render its 
decision on the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 
38 C.F.R. 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 
C.F.R. § 3.159(c)(4) require the Secretary to treat an 
examination or opinion as being necessary to make a decision 
on a claim if, taking into consideration all information and 
law or medical evidence (including statements of the 
veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the veteran's service medical records 
are negative for any complaints or findings of diabetes 
mellitus, and there is no evidence of a diagnosis of diabetes 
mellitus until many years post-service.  In addition, there 
is no competent opinion that links the veteran's currently 
diagnosed diabetes mellitus to his period of service, to 
include any claimed in-service exposure to Agent Orange.  
Moreover, since the veteran did not serve in Vietnam during 
the Vietnam era, the presumption of exposure to herbicide 
agents to include exposure to Agent Orange and the 
presumption of service connection for diabetes mellitus for a 
veteran who served in Vietnam during the Vietnam era do not 
apply.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  In 
addition, the veteran did not serve in Korea during the time 
period the Department of Defense has indicated that Agent 
Orange was used, and he has not otherwise shown that he was 
exposed to Agent Orange in service.  Thus, under these 
circumstances, the Board finds that VA has no duty to provide 
an examination or medical opinion.  38 U.S.C.A. § 5103A(d) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c)(4) (2007).  
See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.





II.  Factual Background

The veteran's DD Form 214, Report of Separation From Active 
Duty, shows that he served in the United States Army from 
February 1972 to December 1974, with one year of foreign 
and/or sea service.  The veteran's Military Occupational 
Specialty (MOS) was as a wheel vehicle mechanic, and he 
received the National Defense Service Medal and the Armed 
Forces Expeditionary Medal.  

Service personnel records show that the veteran served in 
Korea from November 1, 1973 to December 5, 1974.  While he 
was in Korea, he was assigned to "Btry B, 1/15 FA, 2nd Inf. 
Div."  

The veteran's service medical records are negative for any 
complaints or findings of diabetes mellitus.  The records 
show that in November 1974, the veteran underwent an ETS 
(expiration of term of service) examination.  At that time, 
the veteran's endocrine system was clinically evaluated as 
"normal."   

In October 2005, the veteran, through his representative, 
filed a claim of entitlement to service connection for 
diabetes mellitus, to include as secondary to Agent Orange 
exposure.  In support of his claim, he submitted a document 
from the RO in St. Petersburg, Florida, entitled "News and 
Notes."  In the document, the RO reported that the four 
combat brigades that were in the areas along the 
Demilitarized Zone (DMZ) in Korea where Agent Orange was 
sprayed in 1968 and 1969 included the 2nd Infantry Division.  
The veteran maintained that while he served in Korea, he was 
assigned to the 2nd Infantry Division.      

VA Medical Center (VAMC) outpatient treatment records, dated 
from June 2004 to April 2006, show that beginning in June 
2004, the veteran received intermittent treatment for his 
diagnosed diabetes mellitus.  In January 2006, it was noted 
that the veteran had first been diagnosed with diabetes 
mellitus in 2004.  

In July 2007, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, he 
testified that while he was in the military, he was stationed 
in the DMZ in Korea from 1973 to 1974.  He noted that the 
area he served in had been sprayed with Agent Orange in 1968 
to 1969, and that the residuals of the Agent Orange remained 
in the air, ground, and water during his period of time in 
Korea.  According to the veteran, due to his in-service 
exposure to Agent Orange, he later developed diabetes 
mellitus.  He reported that he was first diagnosed with 
diabetes mellitus in approximately 2005.       


II.  Analysis

The veteran asserts that he is entitled to service connection 
for diabetes mellitus, to include as secondary to Agent 
Orange exposure.  

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or a disease 
contracted in the line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for certain chronic 
diseases, such as diabetes mellitus, when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. § 3.307, 3.309.  In addition, service connection may 
also be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service.  
38 C.F.R. § 3.303(d). Generally, to prove service connection, 
the record must contain: (1) Medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony of an in-service incurrence or aggravation of 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Furthermore, the law provides that the veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the Vietnam Era is presumed to have been 
exposed during such service to certain herbicidal agents 
(e.g., Agent Orange) unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during service.  If the veteran was exposed to an herbicide 
agent during service, the following diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there was no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied; chloracne or other acneform disease consistent 
with chloracne, Type II diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutaneous tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchitis, 
laryngitis or trachea) and soft tissue sarcomas, other than 
osteosarcoma, chondrosarcoma Kaposi's sarcoma, or 
mesothelioma.  38 C.F.R. § 3.309(e).   (Emphasis added.)  
However, as indicated above, notwithstanding the foregoing, 
regulations provide that service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
Combee v. Brown, 34 F. 3d. 1039 (Fed. Cir. 1994).

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for diabetes mellitus, to include as secondary to 
Agent Orange exposure.  The veteran's service medical 
records, to include his November 1974 ETS examination report, 
are negative for any complaint or findings of diabetes 
mellitus.  The first evidence of record of a diagnosis of 
diabetes mellitus is in June 2004, approximately 30 years 
after his separation from the military.  With respect to 
negative evidence, the Court has held that the fact that 
there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub. nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000), [it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints]; see also Forshey v. Principi, 284 F.3d 1335 
(Fed. Cir. 2002) ["negative evidence" could be considered 
in weighing the evidence].   

The veteran's primary contention is that he was exposed to 
Agent Orange while serving in the DMZ in Korea.  Service 
personnel records confirm that the veteran had Korean Service 
from November 1, 1973 to December 5, 1974.  However, the 
objective evidence of record fails to show that the veteran 
was exposed to Agent Orange while serving in Korea.  The 
Department of Defense only acknowledges the use of herbicides 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  The veteran's period 
of service did not even begin until over two years after the 
time period when Agent Orange was used in Korea.  The record 
also fails to show that the veteran was otherwise exposed to 
Agent Orange in Korea.  While the veteran may have been 
assigned to a unit that was exposed to Agent Orange between 
1968 and 1969, that does not change the fact that he did not 
serve in that unit until over two years after the period of 
time when Agent Orange was used in Korea.  Consequently, the 
Board concludes that the veteran was not exposed to Agent 
Orange during his service in Korea, and, as such, service 
connection for diabetes mellitus is not warranted on such 
basis.    

As previously stated, a veteran who, during active military, 
naval or air service, served in the Republic of Vietnam 
during the Vietnam Era is presumed to have been exposed 
during such service to certain herbicidal agents (e.g., Agent 
Orange) unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
service.  In addition, diabetes mellitus is a disease 
presumptively associated with herbicide-exposed veterans 
pursuant to 38 C.F.R. § 3.309.  Exposure to herbicides, 
however, is presumed for a veteran who had the requisite 
service in the Republic of Vietnam.  In this case, however, 
there is no evidence, nor does the veteran contend, that he 
served in Vietnam.  Rather, he contends that he is entitled 
to the same Agent Orange presumption reserved for Vietnam 
veterans, based on his service in Korea but, as stated above, 
the veteran did not serve in Korea during the time period the 
Department of Defense has indicated that Agent Orange was 
used, and as he has not otherwise shown that he was exposed 
to Agent Orange in service, he is not entitled to service 
connection for diabetes mellitus based on exposure to Agent 
Orange. 

The Board acknowledges that the Agent Orange presumption is 
not the sole method for showing causation and that the 
veteran is not precluded from establishing service connection 
with proof of direct causation.  See Combee, supra.  However, 
the veteran has not submitted any medical evidence which 
suggests or demonstrates that his currently diagnosed 
diabetes mellitus was in any way related to service or to the 
Agent Orange the veteran claims he was exposed to during 
service.

In this case, there is no competent evidence of record which 
links the veteran's currently diagnosed diabetes mellitus to 
his period of active service, to include any claimed in-
service Agent Orange exposure.  Indeed, the only evidence of 
record supporting the veteran's claim is his own lay opinion 
that he currently has diabetes mellitus which is related to 
his period of active military service, specifically to his 
claimed in-service Agent Orange exposure.  However, the 
veteran has not been shown to possess the training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation, and his opinion thus does 
not constitute competent medical evidence.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  
Therefore, in the absence of any competent medical evidence 
attributing the currently diagnosed diabetes mellitus to the 
veteran's period of service, or to any incident of service, 
to include the claimed in-service exposure to Agent Orange, 
the veteran's claim for service connection for diabetes 
mellitus, to include as secondary to Agent Orange, must be 
denied.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b); see also, e.g., 
Gilbert v. Derwinski, 7 Vet. App. 49 (1990).






ORDER

Service connection for diabetes mellitus, to include as 
secondary to Agent Orange exposure, is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


